Citation Nr: 1126517	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded the issue on appeal, for further development, in December 2006 and October 2010.


FINDINGS OF FACT

1.  Records indicate that the Veteran was likely exposed to acoustic trauma in service.  

2.  There is competent, credible and probative evidence of record that the Veteran's right ear hearing loss was caused by exposure to inservice acoustic trauma.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In the instant case, the Veteran's claim for entitlement to service connection for right ear hearing loss is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  Service connection

In this case, the Veteran claims that he has right ear hearing loss as a result of exposure to acoustic trauma during his period of active service.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d) (2010).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The Board notes that the Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, the Board notes that the Veteran has been diagnosed with right ear sensorineural hearing loss.  See VA examination report, April 2009.  Further, the Veteran's right ear hearing loss meets the requirements of 38 C.F.R. § 3.385.  

The Veteran's July 1966 pre-induction audiogram demonstrated puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
15(25)
--
10(15)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute ("ISO- ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.  

As noted above, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  As such, the Veteran's hearing loss at the time of pre-induction is not considered normal per the ruling in Hensley although the April 2009 examiner reported that hearing was normal.

Another audiogram apparently associated with the Veteran's induction and conducted in May 1967, demonstrated puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-10(0)
--
10(15)

The Veteran's service treatment records expressly prohibited duty assignments requiring frequent exposure to loud noise.  The Veteran was seen in October and November 1967 for a punctured left eardrum.  In April 1968, he was referred to the Ear, Nose and Throat department.  At that time, the Veteran reported a history of intermittent otitis media in the left ear most of his life.  An audiogram was noted to be indicative of moderate conductive hearing loss in the left ear.  The diagnostic impression was chronic post-inflammatory changes of the left ear and mastoid with conductive hearing loss, and mild low frequency hearing loss of the right ear.  The Veteran was subsequently given a permanent H3 physical profile due to chronic post-inflammatory changes in the left ear with hearing loss.  See April 1968 DA Form 8-274.  See also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

An undated audiogram (marked 24th Evac Hops Form #11 - 18 Mar 68), possibly associated with the report dated in April 1968, provided puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--
25

On the Veteran's separation examination, conducted in March 1969, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
10
50
50
50

At that time, the Veteran was noted to have deafness of the left ear.  See Examination report, March 13, 1969.

Post-service, the Veteran was afforded a VA examination in December 2003.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
40

The average decibel loss was 16 in the right ear.  The right ear also had a 100 percent speech recognition score as per the Maryland CNC Test.  The examiner opined that it was more likely than not that the Veteran's hearing loss was related to acoustic trauma as a result of combat during his period of active duty.  See VA examination report, December 22, 2003.

Following a Board remand, the Veteran was afforded an additional VA audiological examination for compensation purposes in April 2009.  The examiner noted a review of the claims file.  The Veteran reported military noise exposure consisting of machine gun operation.  At the time of the examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
40

The VA audiologist, who conducted the audiogram two days prior to the actual VA examination, opined that the Veteran's right ear hearing loss was at least as likely than not related to the Veteran's participation in combat.  See Audiogram, April 8, 2009.

At the time of the Veteran's examination, while puretone air and bone conduction thresholds revealed only mild to moderately-severe sensorineural hearing loss, testing revealed that the Veteran's right ear hearing loss did meet the level of disability under 38 C.F.R. § 3.385.  A speech recognition score of 96 percent was recorded for the right ear.  The examiner opined that the Veteran's right ear hearing loss was at least as likely than not related to the Veteran's period of active duty.  See VA Examination report, April 10, 2009.

Here, each VA examiner of record related the Veteran's right ear hearing loss to participation in combat.  Although the 2009 VA examiner provided a rationale to support his opinion, in an October 2010 Board decision, the Board noted that the Veteran's record did not contain any verification of combat status, to include his personnel file and his VA Form DD-214.  While medals and commendations are noted on his VA Form DD-214, to include the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, as well as 2 overseas bars, these awards are not indicative of actual combat; as noted above the Army Commendation Medal was awarded for meritorious service, and not valor.  Instead, records indicate that the Veteran's MOS was that of a clerk typist.

In support of his claim, the Veteran submitted a statement in December 2006.  At that time, the Veteran indicated that he arrived in Vietnam in April 1968 and was assigned to an infantry division.  He further stated that he was an Assistant Machine Gunner.  He noted that, following a loss of hearing, he was reassigned to a clerk position for a period of eight months prior to returning home in March 1969.  See Statement, December 26, 2006.  Further, a statement from a fellow serviceman, authored in January 2007, stated that he and the Veteran were in Vietnam together for eight months, and that each was reassigned to a clerk position due to injuries sustained in the field.  See Statement, January 5, 2007.

The Board remanded the Veteran's claim for an additional VA opinion in October 2010 in order to determine whether the Veteran's current diagnosis of right ear hearing loss was related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010).  That examination was conducted in November 2010.  Again, the Veteran reported exposure to machine guns and small arms fire while in Vietnam.  At the time of the examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
55

The Veteran's average hearing loss was 37.5 dB, and his right ear speech discrimination score was 94 percent.  The examiner noted that the Veteran's right ear sensorineural hearing loss ranged from mild to moderately severe, and she opined that the Veteran's right ear hearing loss was most likely initially caused by, or a result of, acoustic trauma from machine gun  and small arms fire while serving on active duty.  See VA examination report, November 30, 2010.

Despite the positive etiological opinion, coupled with the positive VA examination opinions of April 2009 and December 2003, the RO continued the denial of the Veteran's claim based upon his MOS.  According to the RO, the Veteran's December 2006 statement in support of his claim, which noted that he began his tour of duty in Vietnam as an infantryman (prior to becoming a clerk typist), as well as the "buddy statement" of record, were not supported by the evidence.  Because the Veteran's service as an infantryman was not established, the RO denied his claim.  See Supplemental Statement of the Case, December 2010.

However, prior to this determination, a records request initiated (and completed) in January 2009, yielded additional service personnel records which were associated with the record.  Contained within this new evidence are several records, to include a record dated April 29, 1968, demonstrating that the Veteran was assigned to the 2nd Battalion, 60th Infantry, and that his MOS was infantryman (P11B10).  An additional record noted that the Veteran's MOS of infantryman was established on beginning in May 1967.  As such, although the Veteran's VA Form DD-214 lists his MOS as "clerk typist," several personnel documents now of record corroborate the Veteran's assertion that he began his tour in Vietnam as an infantryman.
 
In summary, the Veteran has a current diagnosis of right ear hearing loss which meets the criteria contained within 38 C.F.R. § 3.385.  This disorder has been etiologically-linked to his period of active service by three successive VA examinations, each opining that the Veteran's career as an infantryman in Vietnam more likely than not caused his current disorder.  Finally, the Veteran's personnel records have established that he was, in fact, an infantryman in Vietnam, prior to his stint as a clerk typist.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).


ORDER

Entitlement to service connection for hearing loss, right ear, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


